Citation Nr: 1506975	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  06-25 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to October 1975.  The records show that the Veteran served in the Reserves with active duty from July 1987 to December 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In July 2007, the Veteran testified before a Decision Review Officer (DRO) at a hearing at the RO.  A copy of the transcript has been associated with the Veteran's claims file.   

The Board remanded this matter in December 2009.  Thereafter, a July 2011 rating decision increased the service-connected tension headaches was increased to 30 percent, effective from May 4, 2010.  The RO issued a supplemental statement of the case and returned this matter to the Board for further appellate consideration.

This matter again came before the Board in May 2012, at which time the Board increased the Veteran's tension headache disability rating to 30 percent for the entire appeals period, but declined to grant entitlement to a rating in excess of 30 percent.  The Veteran appealed the May 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in September 2012, the Court remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).

In April 2013, the Board again denied the Veteran's claim for a disability rating in excess of 30 percent.  The Veteran again appealed this April 2013 denial to the Court.  In an October 2014 Memorandum Decision, the Court remanded the case to the Board.  

The Board notes the Veteran's representative submitted an Appellant Brief dated in January 2015 addressing claims of entitlement to an earlier effective date for service connection for lumbar spine disability, cervical spine disability and a thigh disability.  The claims for service connection for these disabilities had been the subject of a Board remand in April 2013.  Thereafter, on remand, the Appeals Management Center (AMC) granted service connection for these disabilities in a September 2013 rating decision.  The RO has not yet adjudicated the Veteran's claims contesting the effective dates associated with the grants of service connection for these disabilities.  Thus, the Board does not have jurisdiction over them and they are referred for appropriate action.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a higher rating for his service-connected tension headaches.  As noted in the October 2014 Memorandum Decision issued by the Court, the Veteran takes daily medication to alleviate the symptoms associated with his tension headaches.  In this respect, the Veteran also testified during his DRO hearing in July 2007 that he receives these prescriptions from VA along with regular treatment for his headaches.  However, the most recent VA treatment records are dated from 2007 and, moreover, he was last examined by VA in May 2010.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature and severity of his service-connected headaches.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claim file.  Any negative response should be in writing and associated with the claim file.

2.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his service-connected headaches.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's claim, schedule the Veteran for a VA examination for his headaches with the appropriate medical professional in order to assess the current nature and severity of his disability.  The Veteran's claims folder should be made available to the examiner for review in conjunction with the examination, and all necessary tests should be performed.  In assessing the disability, the examiner should be sure to explain the basis for any conclusions that are expressed.  

4.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




